Citation Nr: 9931393	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  98-08 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include as secondary to service-connected right tarsal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to March 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


REMAND

The veteran seeks service connection for psychiatric 
disability on a direct basis or as secondary to her service-
connected right tarsal tunnel syndrome.  In this regard, the 
Board notes that the veteran indicated at a hearing before a 
Hearing Officer at the RO in April 1999 that she currently 
was receiving treatment for her psychiatric disorder at the 
VA Medical Center in Indianapolis.  The record reflects that 
the RO has not undertaken efforts to obtain these VA records.  
As these records are in the possession of the VA, the RO 
should obtain and review them in adjudicating the veteran's 
claim.  See Bell v. Derwinski, 2 Vet. App. 611, 612 (1992).

The Board notes that the veteran also testified that she 
received treatment for depression and participated in a 
weekly depression support group in Lafayette, through the 
Community Mental Health.  Such records are not VA records and 
VA is not obligated to assist the veteran in obtaining such 
records until the veteran submits evidence of a well-grounded 
claim.  She could establish well-groundedness of her claim 
with the submission of medical evidence, such as a statement 
from a physician, supportive of her contention that her 
current psychiatric disability is etiologically related to 
service or her service-connected right tarsal tunnel 
syndrome.

Additionally, the veteran testified that during service she 
had a psychiatric evaluation by Dr. Cruz who put her on 
profile for her foot problems.  The service medical records 
in the claims folder show that Dr. Cruz put the veteran on 
profile on two occasions.  However, the records do not 
include the report of a psychiatric evaluation by Dr. Cruz. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that she identify all VA 
facilities where she has received 
treatment for psychiatric disability, to 
include the approximate dates of 
treatment.  The RO should contact all 
such VA facilities, to include that the 
VA Medical Center in Indianapolis, and 
request copies of the veteran's treatment 
records.

2.  The RO should contact the veteran and 
request that she submit copies of the 
service medical records in her 
possession, in particular, the reports of 
any psychiatric evaluations.  If the 
veteran is unable to provide the record 
of the alleged psychiatric evaluation by 
Dr. Cruz, she should be requested to 
provide details concerning the date and 
location of the evaluation and the RO 
should take appropriate steps to obtain 
any available record of the alleged 
psychiatric evaluation.  If necessary, 
the RO should contact the medical 
facility directly for the purpose of 
obtaining the psychiatric evaluation 
report.

3.  The veteran also should be requested 
to provide medical evidence, such as a 
statement from a physician, supporting 
her contention that her current 
psychiatric disability is etiologically 
related to service or her service-
connected right carpal tunnel syndrome.

4.  Thereafter, the RO should ensure that 
the requested development has been 
conducted and completed in full.  Then, 
the RO should undertake any other 
development and readjudicate the issue on 
appeal.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and should provide the veteran and her 
representative an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




